                        Case 2:21-cv-00999-KJM-DMC Document 41-3 Filed 08/13/21 Page 1 of 3


                   1   SPINELLI, DONALD & NOTT
                       A Professional Corporation
                   2   DOMENIC D. SPINELLI, SBN: 131192
                       J. SCOTT DONALD, SBN: 158338
                   3   601 University Avenue, Suite 225
                       Sacramento, CA 95825
                   4   Telephone: (916) 448-7888
                       Facsimile: (916) 448-6888
                   5
                       Attorneys for Defendants County of
                   6   Siskiyou; Jeremiah LaRue and Jesus
                       Fernandez, in their official capacities
                   7   as members of the Siskiyou County
                       Sheriff’s Department and in their individual
                   8   capacities; Brandon Criss, Ed Valenzuela,
                       Michael N. Kobseff, Nancy Ogren, and
                   9   Ray A. Haupt, in their official capacities
                       as members of the Siskiyou County Board
              10       of Supervisors and in their individual
                       capacities; Edward Kiernan, in his official
              11       capacity as County Counsel for Siskiyou
                       County and in his individual capacity;
              12       and DOES 1-100.

              13                                      UNITED STATES DISTRICT COURT

              14                                     EASTERN DISTRICT OF CALIFORNIA

              15                                            SACRAMENTO DIVISION

              16       Dilevon Lo, Jerry Vang, Nathan Thao, Mao               Case No.: 2:21-cv-00999-KJM-DMC
                       Thao, Pao Lee, Antonio Lee, Koua Lee, Nhia
              17       Thai Vang, Zeng Lee, Der Lee and Khue Cha              DECLARATION OF EDWARD
                                                                              KIERNAN IN SUPPORT OF
              18                      Plaintiffs,                             DEFENDANTS’ OPPOSITION TO
                                                                              PLAINTIFFS’ MOTION FOR
              19           vs.                                                PRELIMINARY INJUNCTION
                       County of Siskiyou; Jeremiah LaRue and
              20       Jesus Fernandez, in their official capacities as
                       members of the Siskiyou County Sheriff’s               Complaint Filed: June 4, 2021
              21       Department and in their individual capacities;         First Amended Complaint Filed: July 15, 2021
                       and Brandon Criss, Ed Valenzuela, Michael
              22       N. Kobseff, Nancy Ogren, and Ray A. Haupt,
                       in their official capacities as members of the
              23       Siskiyou County Board of Supervisors and in
                       their individual capacities; Edward Kiernan,
              24       in his official capacity as County Counsel for
                       Siskiyou County and in his individual
              25       capacity; and DOES 1-100,

              26                      Defendants.
              27

              28
SPINELLI, DONALD                                                          1
     & NOTT
                         DECLARATION OF EDWARD KIERNAN IN SUPPORT OF DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION
                                                      FOR PRELIMINARY INJUNCTION
                        Case 2:21-cv-00999-KJM-DMC Document 41-3 Filed 08/13/21 Page 2 of 3


                   1          I, Edward Kiernan, do declare as follows:

                   2          1.      I am currently Siskiyou County Counsel, a position to which I was appointed March

                   3   12, 2018.

                   4          2.      Prior to working for Siskiyou County, I was a Deputy County Counsel for over

                   5   twelve years in Marin County and six years in Nevada County.

                   6          3.      I am thoroughly familiar with the process of Board adoption of ordinances and

                   7   urgency ordinances.

                   8          4.      All three ordinances in question were adopted by the Board using the usual process

                   9   for adopting urgency ordinances, which includes findings of fact pertaining to why there is an

              10       urgency.

              11              5.      All three ordinances were subsequently adopted as regular ordinances to take the

              12       place of the urgency ordinances even though the urgency ordinances are by their nature permanent,

              13       unless repealed.

              14              6.      Ordinance No. 20-13 was enacted on August 4, 2020 at a regular meeting at the

              15       Board of Supervisors in public hearing pursuant to the Brown Act.

              16              7.      Ordinances 21-07 and 21-08 were both enacted on May 4, 2021 at a regular meeting

              17       of the Board of Supervisors in public and following an opportunity for public comment pursuant to

              18       the Brown Act.

              19              8.      An urgency ordinance goes into effect after one hearing and immediately, whereas a

              20       regular ordinance goes into effect after two hearings and a thirty-day delay. Both types of

              21       ordinances are posted online a minimum of 72 hours before the Board meetings at which they will

              22       be heard and the public is able to comment upon them prior to any Board action.

              23              9.      By first adopting these ordinances as urgency ordinances and then regular

              24       ordinances, a minimum of three public meetings at which public comment was taken was afforded

              25       to those who wished to express their views on each of them. Had the County wished to minimize

              26       public comment, as insinuated by Plaintiffs’ counsel, it could have simply passed them with one

              27       hearing as urgency ordinances and taken no further action.

              28              10.     The Water Truck Ordinance, no. 21-08, regarding which Plaintiffs’ counsel falsely
SPINELLI, DONALD                                                          2
     & NOTT
                         DECLARATION OF EDWARD KIERNAN IN SUPPORT OF DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION
                                                      FOR PRELIMINARY INJUNCTION
                        Case 2:21-cv-00999-KJM-DMC Document 41-3 Filed 08/13/21 Page 3 of 3


                   1   and repeatedly states that the County’s “purported justification of the challenged laws keeps

                   2   changing” Plaintiffs’ Reply, ECF No. 33, p.1, had findings of fact made in connection with it

                   3   referencing both the drought and the explosion in illegal cannabis cultivation and its attendant

                   4   deleterious effects upon the land and quality of life. The drought was emphasized more than other

                   5   reasons in these findings of fact, set forth as the reason for the urgency not the reason for the

                   6   ordinance itself. The devasting drought we are experiencing with area wells going dry in the

                   7   vicinity of those selling water to illegal cannabis growers added to the urgency.

                   8          11.     The “decision making body” (Plaintiffs’ Reply, ECF No. 33, p.1) for adopting

                   9   ordinances is the Board of Supervisors, not the Sheriff, not the District Attorney, and not some

              10       anonymous racist posting online, for which the County is no more responsible than are Plaintiffs for

              11       the numerous social media postings I have seen from purported growers threatening to riot and burn

              12       down the City of Yreka.

              13              12.     With regard to the decision-making body, the Board of Supervisors, it found an

              14       urgent situation existed as a consequence of the severe drought as well as the devasting effects of

              15       large scale, illegal cannabis cultivation, requiring the passage of the Water Truck Ordinance, and if,

              16       as Plaintiffs’ counsel asserts in hearsay it has submitted to the Court, the District Attorney opined to

              17       a newspaper after its passage that he only cared about its ability to fight the illegal cannabis trade,

              18       that has zero bearing on the Board’s decision to adopt the ordinance for multiple reasons.

              19              I declare under penalty of perjury under the laws of the State of California that the foregoing

              20       is true and correct and that this was executed on this 12th day of August, 2021 in Siskiyou County,

              21       California.

              22                                                               ___/s/ Edward Kiernan___________
                                                                                 Edward Kiernan
              23

              24

              25

              26

              27

              28
SPINELLI, DONALD                                                           3
     & NOTT
                         DECLARATION OF EDWARD KIERNAN IN SUPPORT OF DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION
                                                      FOR PRELIMINARY INJUNCTION
